Citation Nr: 1011042	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1962 to April 
1964.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant was afforded a November 2009 Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue is remanded to afford the appellant an opportunity 
to submit evidence before the RO/AMC in light of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court of 
Appeals for Veterans Claims (Court) determined that 
notification in cause of death claims must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Id.

The RO furnished a July 2006 notification letter informing 
the appellant that she should submit information and evidence 
showing that the Veteran died from a service connected 
disability.  The July 2006 letter did not contain a statement 
of the Veteran's service connected disabilities; nor did it 
inform her of the information and evidence necessary to 
substantiate a cause of death claim based on a disability 
that is not yet service connected.  

The RO/AMC must send the appellant a Hupp complaint 
notification letter. 38 C.F.R. § 3.159; Id.  The notification 
letter must inform the appellant of the following: (1) the 
Veteran was in receipt of service connection for psoriasiform 
dermatitis with tinea pedis, rated as 50 percent disabling; 
and seborrheic dermatitis and hand eczema with dyshydrotic 
and irritant component, rated as 30 percent disabling and 
effective December 1, 2000, the Veteran established 
entitlement to a total disability rating based upon 
individual unemployability (TDIU); (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service- connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.

Accordingly, the case is REMANDED for the following action:

1. Send a notification letter to the 
appellant informing her of the 
following: (1) the Veteran was in 
receipt of service connection for 
psoriasiform dermatitis with tinea 
pedis, rated as 50 percent disabling; 
and seborrheic dermatitis and hand 
eczema with dyshydrotic and irritant 
component, rated as 30 percent 
disabling and effective December 1, 
2000, the Veteran established 
entitlement to a total disability 
rating based upon individual 
unemployability (TDIU); (2) an 
explanation of the evidence and 
information required to substantiate 
the claim based on a previously 
service- connected condition; and (3) 
an explanation of the evidence and 
information required to substantiate 
the claim based on a condition not yet 
service connected.

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with 
this remand.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the claim on 
appeal.  If any benefit sought on 
appeal remains denied, furnish to the 
appellant and her representative an 
appropriate supplemental statement of 
the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


